                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    ERIC CHATMAN,                                           Case No. 2:18-CV-1262 JCM (VCF)
                 8                                            Plaintiff(s),                     ORDER
                 9           v.
               10     MGM CASINO AND RESORT, et al.,
               11                                           Defendant(s).
               12
               13               Presently before the court is Magistrate Judge Ferenbach’s report and recommendation
               14     (“R&R”) in the matter of Chatman v. MGM Casino and Resort et al, case no. 2:18-cv-01262-
               15     JCM-VCF. (ECF No. 3). No objections have been filed, and the deadline for doing so has
               16     passed.
               17               Magistrate Judge Ferenbach recommends that this case be dismissed with prejudice for
               18     plaintiff’s failure to state a claim upon which relief may be granted. (ECF No. 3). Magistrate
               19     Judge Ferenbach notes that plaintiff’s claims are barred by the doctrine of res judicata, and also
               20     that they fail to state a claim pursuant to 42 U.S.C. § 1983. Id.
               21               This court “may accept, reject, or modify, in whole or in part, the findings or
               22     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               23     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               24     determination of those portions of the [report and recommendation] to which objection is made.”
               25     28 U.S.C. § 636(b)(1).
               26               Where a party fails to object, however, the court is not required to conduct “any review at
               27     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               28     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

James C. Mahan
U.S. District Judge
                1     magistrate judge’s report and recommendation where no objections have been filed. See United
                2     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                3     employed by the district court when reviewing a report and recommendation to which no
                4     objections were made).
                5             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                6     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
                7     circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
                8     full.
                9             Accordingly,
              10              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              11      Ferenbach’s report and recommendation (ECF No. 3) are ADOPTED in their entirety.
              12              IT IS FURTHER ORDERED that this action be dismissed with prejudice.
              13              The clerk is instructed to enter judgment accordingly and close the case.
              14              DATED March 13, 2019.
              15                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
